OPINION

Per Curiam:

Appellant, Harvey Bibicoff, claims that he and respondent, Stan Fulton, entered into an oral contract whereby Fulton agreed to pay to Bibicoff a fee if Bibicoff successfully obtained a buyer for Fulton’s stock. Fulton denies any such agreement was made. There are many issues of fact relating to the existence of the claimed contract, and, as well, to Bibicoff’s claim based on quantum meruit and to his claim for fraud based on Fulton’s making a promise that he did not intend to keep. Summary judgment should not have been granted under these circumstances; therefore, we reverse the judgment of the district court.